             Case 1:17-cv-03370-AT Document 39 Filed 10/29/18 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT                   FILED IN CLERK'S OFFICE
                                                                             U.S.D.C. - Gainesville
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION                                    OCT 2 9 2018
                                                                      JAMES N. HATTEN, Clerk
TRACI ST. CLAIRE,          )                                           By:
                                                                                             Rityl
                           )
      Plaintiff,           )
                           )                 CIVIL ACTION NUMBER:
VI.                        )
                           )                 NO. 1:17-cv-03370-AT-JFK
DITECH FINANCIAL LLC,      )
f/k/a GREEN TREE SERVICING,)
LLC                        )
                           )
                           )                 JURY TRIAL DEMANDED
            Defendant.     )
                           )


   PLAINTIFF'S MOTION TO STRIKE PORTIONS OF DEFENDANTS
  REPLY TO MY MOTION TO RECONSIDER REOPENING THE CASE
     AND MOTION FOR LEAVE TO AIVIgND AND SUPPLEMENT
                        COMPLAINT

      This Motion to Strike specifically addresses two key issues; honesty and

sincerity.

                            STATEMENTS OF FACTS

      Prior to the filing of this action in September of 2017, Defendant Ditech was

given an opportunity to settle the Home Owner's Protection Act claim for $2796.66.

Please see page 25 of the Amended Complaint, It 99.

      After this lawsuit was filed, Ditech was provided a new demand but declined
                                     Page 1 of 8
               Case 1:17-cv-03370-AT Document 39 Filed 10/29/18 Page 2 of 9




to meet that demand because it had "a number of sound defenses" for a Motion to

Dismiss. After being granted two extensions of time to file an answer for a total of

eighty one calendar days', Defendant filed a Motion to Stay Certain Pretrial and

Discovery Deadlines knowing full well that the discovery of a single document or

asking a single question might resolve a large portion of the case in my favor. 2

Indeed, many of my RESPA claims are based upon Ditech's refusal to correct the

error regarding the termination of PMT or provide proof that it did not err and its

refusal to provide an updated amortization schedule that shows when the loan

actually reached 78% LTV. 3 Had Ditech provided this information under RESPA

in June of 2016 and beyond, this matter "might" have settled without the need for

this lawsuit, which I tried for over a year to avoid filing at all.

          It is incumbent upon me to remind Ditech that we are here before this Court

because of Ditech's own doing and that due diligence, rather than deception should

be Ditech's focus going forward.



 The first extension was provided so that the parties could discuss the facts in this case and the second extension was
provided to negotiate settlement. As far as I'm aware, a single email on issues and settlement was exchanged and these
extensions where given without my consent or knowledge.

2 Plaintiff's HPA claim is nearly identical to Rice's claim in Rice v. Green Tree Servicing whereby it was decided by
the Court that Ditech had violated when it used the wrong original value and failed to terminate PAC when the LTV
reached 78%. Ditech did not appeal.

3   Request for an amortization schedule is a valid request under RESPA.

                                                   Page 2 of 8
               Case 1:17-cv-03370-AT Document 39 Filed 10/29/18 Page 3 of 9




1.        DEFENDANTS FALSE STATEMENTS SHOULD BE STRICKEN
          FROM THE RECORD

          Ditech's statement that "In this case, Defendant has consistently and in good

faith attempted to negotiate with Plaintiff's former counsel, and now Plaintiff

herself, to resolve this matter amicably" is not true at all. Ditech made one settlement

offer through former counsel for an amount that was truly insulting in light of all

that has transpired.' This was on December 5, 2017.

          Ditech's second attempt to discuss settlement occurred on or around May 14,

2018, Ditech did reach out to former counsel to discuss settlement again but it was

based on the recommendations in the Magistrate's R&R of which I objected to and

thus Ditech was informed that we would wait for the Honorable Judge Totenberg's

order.5

           On July 19, 2018, I emailed Mark Windham and Monica Scott to let them

know that Jim Hurt had withdrawn and I would be filing a notice to appear pro se. I

also provided Ditech with a new settlement demand. On August 7, 2018 I sent a

second email since opposing counsel did not acknowledge or reply to my first email.


4   I can't be held responsible for any decisions made by former counsel that didn't involve me.

' Defendant sent two emails to discuss settlement to former counsel that I'm aware of. At any time, Opposing counsel
could have reached out to former counsel to resolve issues brought up in the many letters sent to Ditech after this
lawsuit was filed. The very fact that I sent these letters is evidence that no discussions were taking place that I was
aware of.

                                                    Page 3 of 8
            Case 1:17-cv-03370-AT Document 39 Filed 10/29/18 Page 4 of 9




Mr. Windham acknowledged the receipt of both emails on August 6, 2018 and we

conducted a settlement conference via telephone on August 10, 2018 whereby

Ditech countered with another figure that I found highly dissatisfactory. This offer

was also based upon the Magistrate's R&R. I expected at least a counter offer of

settlement from Ditech after that phone conversation and my follow up email. Not

one attempt has been made by Ditech since that date to settle this matter and many

of my emails to opposing counsel regarding unresolved issues have been ignored.6

        Defendant was put on notice that I intended to file an amended complaint to

include the unresolved issues that we discussed on the phone and that I outlined in

several mails. Ditech was also told that if I went through the trouble of filing that,

then the previous offer would be "off the table."

        On September 14, 2018, I emailed opposing counsel a copy of the amended

complaint before I filed my motion and gave them yet another opportunity to respond

to it and settle before I actually filed it. Though Mr. Windham responded that he

would not have time to review it before I planned to file it, he would respond within

the week. He never responded at all.



6 Attempts to resolve issues and get information using RESPA have also been futile. Each letter ends with instruction
to contact opposing counsel with questions. In addition, opposing counsel was aware of these letters and they
acknowledge receipt of them but not once has opposing counsel attempted to address any issue therein whatsoever.

                                                  Page 4 of 8
             Case 1:17-cv-03370-AT Document 39 Filed 10/29/18 Page 5 of 9




        On September 20, 2018, feeling extremely apprehensive and agitated, I

emailed Ms. McConochie seeking relief from the Court and to speak to the Judge

about a restraining order because as this matter stands before the court, each and

every letter under RESPA7 sent to Ditech in an attempt to correct errors or receive

information and while this lawsuit is pending ends with my being told to contact

opposing counsel with further questions. Yet opposing counsel has ignored my

requests and refuses to discuss any issues.

        On October 10, 2018, I again contacted opposing counsel for documents

rather than sending yet another RFI under RESPA. Mark Windham said he would

ask for them but I have yet to receive the document which was again, a request for

an amortization schedule. I reiterate that the request for an amortization schedule is

a valid request under RESPA and Ditech has refused to provide it to me even after

this lawsuit was filed. As of the date of this motion, I have not received that

document. It shouldn't take this long to hit a "print" button. In contrast, I spoke to

former servicer, BAC Home Loan Servicing on October 6, 2018 and received a life

of loan payment history from them within five business days. In addition, on October



7 The Court should take into consideration Ditech's unwillingness to resolve errors and provide information outside
of these proceedings and the many opportunities it has had to do so. Instead Ditech has been stubbornly litigious and
continues to violate RESPA.

                                                  Page 5 of 8
               Case 1:17-cv-03370-AT Document 39 Filed 10/29/18 Page 6 of 9




22, 2018, I sent an email to Monika Scott and asked for a counter before mediation

and as of the date of this filing, she has not even acknowledged receipt of the email.

          Ditech has not made any good faith effort to resolve this and if this Court

asked for proof from Ditech, it would not be able to provide it.

          Ditech's statement that "As Plaintiff's former counsel noted in his Motion to

Withdraw, Plaintiff's "views of a proper outcome in this matter" were so disparate

that he could not "proceed with the matter in a manner that approaches [Plaintiff's]

expectations." 8 is in all actuality, an understatement. Now Ditech attempts to create

bias and convince the courts that a pro se litigant doesn't have the good sense to

negotiate (or litigate) on her own, even after this Court used my objections and the

case law that I provided to former counsel to deny Defendant's Motion to Dismiss

in its entirety. Please see page 54 of the Amended Complaint, ¶ 212.

2.        ARGUMENT AND CITATION OF AUTHORITY


          "The Federal Rules of Civil Procedure provide that 'the court may order

stricken from any pleading any insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter." Stephens v. Ga. Dep't of Transp., 134 F. App'x




8   Former counsel and opposing counsel are in agreement while this court and Plaintiff are thus far, in agreement.

                                                    Page 6 of 8
           Case 1:17-cv-03370-AT Document 39 Filed 10/29/18 Page 7 of 9




320, 322-23 (11th Cir. 2005) (quoting Fed. R. Civ. P. 12(f)). Fed. R. Civ. P. 12(f).

"[Motions to strike 'are not favored in the federal rules," however, "and should not

be granted unless clearly warranted." Miller v. Se. Supply Header, LLC, No. CA

09-0067—KD—C, 2010 WL 55637, at *8 (S.D. Ala. Jan. 4, 2010), adopted at *1

(quoting Resolution Trust Corp. v. Youngblood, 807 F. Supp. 765, 769 (N.D. Ga.

1992)). See also Adams v. Jtunpstart Wireless Corp., 294 F.R.D. 668,670 (SD. Fla.

2013) (citation and internal marks omitted). "The disfavored character of Rule 12(f)

is relaxed in the context of scandalous allegations, i.e., those that improperly cast a

derogatory light on someone." Asher & Simons, P.A. v. J2 Global Canada, Inc.,

965 F. Supp. 2d 701, 702 (D. Md. 2013) (citation omitted), partial reconsideration

on other grounds, 977 F. Supp. 2d 544 (D. Md. 2013).

      Opposing counsel's statements were insincere, dishonest and sought to create

a prejudice against me by leading this Court to believe that Ditech had been working

toward the resolution of this case when the very opposite was true and that I perhaps

did not have the intelligence to represent myself because I disagreed with former

counsel.

      The plain fact of the matter and with all due respect to this Court and opposing

counsel, is that a law degree doesn't make one "always right." Furthermore, and at


                                     Page 7 of 8
            Case 1:17-cv-03370-AT Document 39 Filed 10/29/18 Page 8 of 9




least in this ease, the absolute proof of this lies in Ditech's Motion to Dismiss which

again was denied.9

        Lastly, Ditech has not listed any dates of correspondence, any particular event

or provided any evidence whatsoever of a good faith attempt to resolve this matter.

                                            CONCLUSION

        For the reasons, argument, and citations of authority presented herein,

Plaintiff respectfully requests that this Court strike from the record all statements

made by Defendant that misrepresent any facts (unless Ditech can provide proof)

and any statement that might prejudice me before this Court.

        Respectfully submitted, this 29th day of October, 2018.

                                                            Traci St.         ire




                                                               : Traci St. Claire
                                                            8 90 Emerald Pointe Lane
                                                            Gainesville, GA 30506
                                                            (404) 606-3021




9 Even though I objected to Ditech's Motion to Dismiss, I have no doubt that this Court would have dismissed the
motion after a de novo review for plain error.

                                                Page 8 of 8
         Case 1:17-cv-03370-AT Document 39 Filed 10/29/18 Page 9FILED
                                                                 of 9 IN CLERK'S OFFICE
                                                                      U.S.D.C. - Gainesville

                                                                        OCT 2 9 2018
                    IN THE UNITED STATES DISTRICT COURT JAMES N. HATTEN, Clerk
                                                        By:
                   FOR THE NORTHERN DISTRICT OF GEORGIA             DAptryltrk
                             ATLANTA DIVISION

TRACI ST. CLAIRE                           )
                                           )
      Plaintiff,                           )      CIVIL ACTION FILE
                                           )
v.                                         )     NO. 1:17-cv-03370-AT-JFK
                                           )
DITECH FINANCIAL, LLC,                     )
f/k/a GREEN TREE SERVICING, LLC            )
                                           )
     Defendant.                            )
                                           )
                                           )

                             CERTIFICATE OF SERVICE

I hereby certify that on this day, I served a copy of the attached PLAINTIFF'S

MOTION TO STRIKE... on the following party by way of U.S. Mail.


      Mark J. Windham and Monika V. Scott
      3000 Bank of America Plaza
      Troutman Sanders LLP
      600 Peachtree Street, N.E., Suite 3000
      Atlanta, GA 30308-2216

      Respectfully submitted, this 29th day of October 2018.




                                           B Traci St. Claire
                                           830 Emerald Pointe Lane
                                           G mesville, GA 30506
                                           (404) 606-3021



                                   Page 1 of 1
